Order granting defendant’s motion to modify the judgment of separation herein and reducing the amount of alimony from $30 a week to $7 a week, reversed on the law and the facts, with $10 costs and disbursements, and the matter remitted to Special Term for the purpose of being sent to an official referee to ascertain *893the facts in order to determine whether or not there should be any reduction in the alimony, and if so, to what extent. Under the circumstances here present, plaintiff’s request that the matter be referred to an official referee should have been granted before action was taken upon the application to reduce alimony. (Btaéhr v. Btaéhr-, 269 App. Div. 762; Hendrickson v. Hendrickson, 268 App. Div. 1045.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.